Citation Nr: 1724854	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel 
INTRODUCTION

The Veteran had active military service from July 1981 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2016.  This matter was originally on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

In March 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine disability, lumbar syndrome and mechanical low back pain, has not been productive of forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected lumbar spine disability have not been met. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's September 2016 Remand, the Appeals Management Center (AMC) requested the Veteran to provide information concerning healthcare providers who had treated him for his low back disorder, obtained relevant outstanding treatment records, scheduled the Veteran for a VA examination to determine the severity of his service-connected back disability, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the March 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran [and his representative] to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There are no contentions to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected lumbar spine disability has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

The Board notes that service connection for radiculopathy of the right and left lower extremities has been established effective February 11, 2001, and disability evaluations have been assigned for each lower extremity. As the Veteran has not disagreed with this determination, the Board will not address symptoms associated with radiculopathy and will restrict its analysis to the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.

MRI of the lumbar spine in March 2005 showed straightening of the lumbar lordosis secondary to muscle spasm, multilevel degenerative  disc disease from L3 to S1, L3-L4 dessicated posterior concentric bulging disc with associated small central disc protrusion with inferior migration and mild indentation upon dural sac, L4-L5 and L5-Sl desiccated mild posterior concentric disc bulging causing indentation of the ventral dural sac, and L3-4 and L5-Sl annular tears.

The Veteran underwent VA examination in November 2005 at which time he complained of constant low back pain which fluctuated in intensity from 2/10 when mild to 9/10 during flare-ups.  The pain, which was noted to be sharp and pressure-like, associated with stiffness, radiated up to the neck and occasionally down to the left buttock and posterior thigh.  The Veteran denied fecal or urinary incontinence.  Physical examination demonstrated forward flexion to 58 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, right and left lateral rotation to 30 degrees; there was pain at the endpoints.  

The record includes a December 2007 handwritten evaluation by Dr. Depena; however, it is inadequate for rating purposes as it does not provide range of motion findings.

The Veteran underwent VA examination in February 2008 at which time he complained of 9.5-9/10 burning and needle like pain with pressure from weekly to monthly lasting from hours to days and radiating into the left buttock, leg, and hip with flare-ups every one to two months lasting from one to two days.  The Veteran denied fecal or urinary incontinence.  Physical examination demonstrated forward flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees.  There was pain throughout motion; but there was no additional loss of motion on repetitive use.  The examiner noted that the service-connected back condition was lumbar discogenic disease.

X-rays of the lumbar spine and SI joints in May 2008 showed mild degree of degenerative joint disease.  

The Veteran underwent VA examination in April 2015 at which time he reported an increase in dull to sharp low back pain that radiated towards his right thigh with no flare-ups.  There were no reports of bowel or bladder changes.  On physical examination, flexion was from zero to 50 degrees, extension was from zero to 10 degrees, right and left lateral flexion were from zero to 20 degrees, and left and right lateral rotation were from zero to 20 degrees.  The examiner noted pain on examination that caused functional loss.  There was no additional loss of range of motion on repetitive testing.  Motor strength testing and deep tendon reflexes were normal.  Straight leg raising was positive.  There were no muscle spasms or guarding but the Veteran demonstrated localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis and no incapacitating episodes within the prior 12-month period.

The Veteran underwent VA examination in January 2017 at which time he reported flare-ups of the back described as cramping pain.  On physical examination, flexion was from zero to 60 degrees, extension was from zero to 20 degrees, right lateral flexion was from zero to 20 degrees, left lateral flexion was from zero to 30 degrees, right lateral rotation was from zero to 20 degrees, and left lateral rotation was from zero to 30 degrees.  All movements exhibited pain but the examiner determined that pain noted on examination did not result in or cause functional loss; and there was no additional loss of function or range of motion on repetitive testing.    There was no evidence of pain with weight bearing.  There were no muscle spasms or guarding but the Veteran demonstrated localized tenderness, described as mild sharp tenderness, not resulting in abnormal gait or abnormal spinal contour.  Motor strength testing and deep tendon reflexes were normal.  There was no muscle atrophy.  Straight leg raising was positive, not resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis and no incapacitating episodes within the prior 12-month period.  The examiner noted that the Veteran's lumbar spine disability impaired his ability with respect to bending, heavy lifting, and prolonged walking.  No imaging studies were performed, but the examiner noted that the Veteran's VA e-folder was reviewed.  

Considering the evidence of record, the Board finds the orthopedic manifestations of the Veteran's thoracolumbar disability has not approached the severity contemplated for a rating higher than 20 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees.  In addition, there is no evidence documenting physician-ordered bed rest for a term consistent with a higher rating. 

Accordingly, entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine disability is not warranted.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Veteran previously filed a claim for entitlement to a TDIU which was denied in March 2008.  VA treatment records indicate that the Veteran reported in February 2014 that he worked in the airport and had assisted a passenger who was very sick from Iraq.  VA treatment records also noted that in June 2014, he reported that he had been working part-time for shuttle service for six years.  On VA examination in April 2015, the Veteran reported that he had worked for a transportation service since 2008, and reported that in the prior 7 years of working there, he had only called in sick twice, espousing a strong work ethic that he believed has allowed him to continue working even while feeling depressed.  VA treatment record in May 2016 noted that the Veteran worked for American Airlines in transportation.  An October 2015 VA treatment record noted that the Veteran had worked at the airport since 2008 as a transportation supervisor and noted that his pain lessened when he was at work; and a May 2016 VA treatment record indicates that he was still working for American Airlines in transportation.  Thus, in the present case, there is no indication in the record since March 2008 that reasonably raises a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


